TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-03-00719-CR




                                   Ex parte Kevin J. Mayhew




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 55359, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Kevin J. Mayhew applied for a writ of habeas corpus to contest his extradition to

Arkansas. The writ issued and, after a hearing, the relief sought was denied. This appeal followed.

               Documents contained in a recently filed supplemental clerk’s record reflect that

Mayhew was released into the custody of Arkansas police on November 23, 2003, two days after the

habeas corpus hearing and two days before his attorney filed the notice of appeal. Apparently, no

effort was made to stay extradition pending appeal. Under the circumstances, the appeal is moot.

Ex parte Stowell, 940 S.W.2d 241, 243 (Tex. App.—San Antonio 1997, no pet.).
              The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed

Filed: June 10, 2004

Do Not Publish




                                               2